IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


H. RANDALL WISLER AND H. KEITH    : No. 762 MAL 2015
WISLER, CO-EXECUTORS OF THE       :
ESTATE OF HERBERT C. WISLER,      :
DECEASED,                         : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                 Respondents      :
                                  :
                                  :
            v.                    :
                                  :
                                  :
MANOR CARE OF LANCASTER PA, LLC, :
D/B/A MANORCARE HEALTH            :
SERVICES-LANCASTER, HCR MANOR     :
CARE, INC., MANORCARE HEALTH      :
SERVICES, INC., MANOR CARE, INC., :
HCR HEALTHCARE, LLC, HCR          :
HEALTHCARE II, LLC, HCR           :
HEALTHCARE III, LLC, HCR          :
HEALTHCARE IV, LLC,               :
                                  :
                 Petitioners      :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED.